Thomas Baker Admr to the Estate of his late Son Joseph Baker plaint. conta Mary Figg Widdow Defendt in an Action of the case for refusing to deliver the Summe of twenty pounds or thereabouts in money which Shee hath in her hands belonging to the late Joseph Baker wth all other due damages &c. . . . The Iury . . . found for the plaint. twenty pounds money damage and costs of Court: The Defendt Appealed from this Iudgemt unto the next Court of Assistants & put in Security for the prosecution of her Appeale to effect.
[ See Records of Court of Assistants, i. 133-34.]